

	

		II

		109th CONGRESS

		1st Session

		S. 1199

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 8, 2005

			Mr. Burns introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title II of the Social Security

		  Act to shorten the waiting period for social security disability benefits for

		  individuals with mesothelioma.

	

	

		1.Short titleThis Act may be cited as the

			 Prompt Disability Payment to

			 Mesothelioma Victims Act of 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)Mesothelioma is a quickly advancing form of

			 cancer.

			(2)Most cases of mesothelioma arise from

			 exposure to asbestos fibers.

			(3)The National Cancer Institute estimates

			 that in 2002, approximately 2,000 new mesothelioma diagnoses were made in the

			 United States.

			3.Shortened waiting

			 period for social security disability benefits for individuals with

			 mesothelioma

			(a)In

			 generalSection 223(c)(2) of

			 the Social Security Act (42 U.S.C. 423(c)(2)) is amended—

				(1)in the matter preceding subparagraph (A),

			 by inserting (or, in the case of an individual with mesothelioma, 30

			 days) after months; and

				(2)in subparagraph (B)—

					(A)in clause (i), by inserting (or, in

			 the case of an individual with mesothelioma, the thirteenth month)

			 after seventeenth month; and

					(B)in clause (ii), by inserting (or, in

			 the case of an individual with mesothelioma, such thirteenth month)

			 after such seventeenth month.

					(b)Effective

			 dateThe amendments made by

			 subsection (a) apply to applications for disability benefits filed or pending

			 on or after the date of enactment of this Act and to any individuals with filed

			 applications for such benefits as of that date who are within a waiting period

			 on such date.

			

